—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, following a guilty plea, of attempted burglary in the first degree. Defendant contends that County Court erred in failing to suppress an inculpatory statement he made to a Sheriff’s Investigator after defendant invoked his right to counsel.
The evidence supports the court’s determination that the statement was spontaneous and not the result of police interrogation or its functional equivalent (see, People v Rivers, 56 NY2d 476, 479-480, rearg denied 57 NY2d 775; People v Lipscomb, 214 AD2d 970, lv denied 86 NY2d 797, cert denied — US —, 133 L Ed 2d 737). Although the Sheriff’s Investigator had just told defendant, a predicate felon, that he probably would not be released on bail, that statement "was not one that would be reasonably contemplated to elicit an incriminating response” (People v Self, 213 AD2d 998, citing People v Rivers, supra). (Appeal from Judgment of Monroe County Court, Marks, J. — Attempted Burglary, 1st Degree.) Present — Den-man, P. J., Green, Wesley, Balio and Davis, JJ.